Judgment unanimously affirmed. Memorandum: Relator appeals from a judgment vacating a writ of habeas corpus and dismissing his petition to be released from prison. Relator challenges the validity of his waiver of his right to be present at his final parole revocation hearing, which was conducted five years before the commencement of this proceeding. We conclude that the court properly found that relator’s claim is barred by laches. In any event, notwithstanding respondents’ inability to produce the waiver form, the record is sufficient to enable us to conclude that relator waived his right to be present at his final revocation hearing. (Appeal from Judgment of Supreme Court, Erie County, Joslin, J.—Habeas Corpus.) Present—Callahan, A. P. J., Denman, Pine, Balio and Lawton, JJ.